       Case 1:20-cr-00039-ER Document 60 Filed 06/15/21 Page 1 of 1




MATTHEW J. KLUGER
ATTORNEY AT LAW

                                                     888 GRAND CONCOURSE, SUITE 1H
                                                     BRONX, NEW YORK 10451
                                                     (718) 293-4900 • FAX (718) 618-0140
                                                     www.klugerlawfirm.com

                                                     June 14, 2021
                                 The June 16 pretrial conference is adjourned to July 16, 2021
                                 at 11:30 a.m. Speedy trial time is excluded from June 16, 2021,
By ECF
                                 until July 16, 2021, in the interest of justice.
Honorable Edgardo Ramos
U.S. District Judge           SO ORDERED.
Southern District of New York
40 Foley Square
New York, N.Y. 10007                                                    6/15/2021
       Re:     United States v. Angela Rodriguez
               20 Cr. 39 (ER)

Dear Judge Ramos:

      I represent defendant Angela Rodriguez in the above-referenced matter. A status
conference in this matter is scheduled for June 16, 2021 at 4:00 p.m. The parties remain
actively engaged in plea discussions. Accordingly, the defense respectfully requests that
the conference be adjourned for 30-days.

        A.U.S.A. Samuel Rothschild consents to this request. For these same reasons, and
in the interests of justice, the defense consents to the exclusion of time under the Speedy
Trial Act until the anticipated adjourn date.

       Thank you.

                                                     Respectfully,

                                                     /s/ Matthew J. Kluger
                                                     Matthew J. Kluger, Esq.
                                                     Attorney for Angela Rodriguez


cc:    AUSA Samuel P. Rothschild
